DETAILED ACTION
This Office Action is responsive to the amendment filed on 5/12/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarias et al, WO2016/137558.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 11-20).
Briefly, Zacarias discloses a composition comprising a propylene-based elastomer, a thermoplastic resin, an ethylene-based polymer, a UV stabilizer (for claims 11, 23, 28), a flame retardant (for claims 11, 23, 28), and a pigment (for claims 11, 23, 28).
Regarding the claimed propylene-based elastomer: Zacarias discloses that the prior art propylene-based elastomer is propylene/ethylene copolymer characterized by a heat of fusion in the range of 0.5 to less than 75 J/g (for claims 11, 21) (¶0030), a density in the range of 0.84 to 0.92 g/cm3 (for claims 11, 21, 24, 26, 29) (¶0037), a crystallinity of 0.5 to 40% (¶0035), a melting point (Tm) less than 120 °C (for claims 11, 21) (¶0029), a propylene content of 70 to 95% by weight (for claims 11, 21, 26) (¶0027), an ethylene content of 5 to 30% by weight (for claims 11, 21, 22, 26, 27) (¶0025, 0026), and a melt index ≤ 10 g/10 min (for claims 24, 29) (¶0038). Note that these ranges are either encompassed by the claimed ranges or overlap the claimed ranges. The prior art propylene-based elastomer therefore corresponds to the claimed propylene-based elastomer (for claims 11, 21, 26).
Regarding the claimed impact copolymer: Zacarias teaches that the prior art thermoplastic resin may be a propylene impact copolymer such as impact copolymer 7032E2 from ExxonMobil Chemical Company  which has a density of 0.9 g/cm3 and a melt index of 4.0 g/10 min (¶00109, 00122); note that applicant’s disclosure teaches that this impact copolymer corresponds to the claimed impact copolymer (for claims 11, 21, 25, 30) (see specification 00133) .
Regarding the claimed low density polyethylene: Zacarias teaches that the prior art composition comprises an ethylene-based polymer having a density of 0.85 to 0.91 g/cm3 and a melt index in the range of 0.1 to 100 g/10 min, overlapping the claimed range (for claims 11, 21).
Regarding the amounts of the claimed components: As noted in the previous Action, Zacarias teaches that the prior art composition comprises 10 to 50% by weight of the propylene-based elastomer, overlapping the claimed range (for claims 11, 21, 26); 5 to 40% of the thermoplastic resin, overlapping the claimed range (for claims 11, 21, 26);  and (deduced) 0 to 83% by weight of the ethylene-based polymer, overlapping the claimed range (for claims 11, 21, 26). Furthermore, the prior art composition comprises 1 to 40% by weight of the flame retardant (¶00113), 1 to 15% by weight of the UV stabilizer (¶00114), and 5 to 65% by weight additive such as pigment (¶0094); the sum of the amounts of these additives therefore overlap the claimed range (for claims 11, 23, 28).
Regarding the claimed sum of the amounts of propylene-based elastomer and the LDPE: As discussed in the previous actions, the sum of the amounts of propylene-based elastomer and ethylene-based polymer in the prior art composition is therefore in the range of 10 to 93% by weight, overlapping the claimed range (for claims 1, 11).
Zacarias does not particularly point to the production of a composition comprising the claimed amounts of each polymer having the specified properties.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages";  see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). The prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amounts of polymers having the recited properties (for claims 11, 21, 26).
Regarding the density of the low density polyethylene: It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Note that there is only a 0.01 difference between the prior art upper limit for the density of the ethylene-based polymer and the claimed lower limit of 0.920 g/cm3 for the density of the low density polyethylene. Because this difference is so small (approximately 1%), it is reasonably expected that the properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range (for claims 11, 21, 26).


Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Regarding the argument that the prior art ethylene-based polymer is optional: A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component; see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123(I)). Contrary to applicant’s argument, the mere fact that the prior art ethylene-based polymer is disclosed as an optional component of the composition of WO2016/137558 does not teach away from its inclusion in the prior art composition. Zacarias specifically teaches that the prior art composition may contain such ethylene-based polymers (¶0091); the prior art therefore teaches the production of compositions comprising a propylene-based elastomer, an impact copolymer, and an ethylene-based polymer.
Regarding the claimed amount of LDPE: “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom"; see In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). Zacarias teaches the production of a composition comprising a propylene-based elastomer, thermoplastic resin which is an impact copolymer, an ethylene-based polymer, a UV stabilizer, and a flame retardant. Logically, an ordinary artisan will recognize that sum of the amounts of each component of the composition must be equal to 100% by weight of the overall composition.
Furthermore, the prior art composition is defined as containing a minimum of 10% by weight of the propylene-based elastomer, 5% by weight of the thermoplastic resin, 1% by weight of the flame retardant, and 1% by weight of the UV stabilizer -i.e., the sum of the amounts of these components may be as low as 17% by weight. Based on these teachings, an ordinary artisan would be able to infer that the amount of the ethylene-based polymer in the prior art composition must be in the range of 0 to 83% by weight, overlapping the claimed range. Applicant has not provided any evidence that an ordinary artisan would not be able to infer the range for the amount of ethylene-based polymer from the prior art’s teachings.
To the extent that applicant argues that an ordinary artisan would not interpret the teachings of Zacarias to read on compositions wherein an optional ingredient is present as a majority component, it is noted that the prior art does not contain any teachings stating that the majority component of the prior art composition must be one or more of the propylene-based elastomer and thermoplastic resin resin.  To the contrary, Zacarias teaches that
the UV stabilizer and the flame retardant may be added to the prior art composition in the form of separate masterbatches containing the additive and a carrier polymer such as a polyethylene (¶00126-00127, Table 4),
the prior art composition may comprise 5 to 40% by weight of the flame retardant masterbatch, which in turn comprises at least 40% of the additive and (deduced) up to 60% by weight of the carrier polymer (¶0096) 
the prior art composition may comprise 5 to 30% by weight of the UV stabilizer masterbatch, which in turn comprises at least 5% of the additive and (deduced) up to 95% by weight of the carrier polymer (¶0097).
Based on 1) the amount of carrier polymer in each masterbatch and 2) the amount of each masterbatch used, it is calculated that the prior art composition can contain as much as 52.5% by weight of the carrier polymers. Additionally, note that Zacarias explicitly teaches that optional additives may comprise up to 65% by weight of the prior art composition (¶0094). An ordinary artisan would therefore recognize that it would be within the scope of the prior art to prepare a composition wherein the majority component is an optional ingredient.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). The prior art renders obvious the production of a composition comprising the same components as the claimed invention, wherein the amounts of those components overlap the claimed ranges. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the prior art.
Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art; see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). Comparative Example 1 of the specification discloses a composition comprising a thermoplastic polyolefin; the composition does not contain components such as the propylene-based elastomer that are required by Zacarias. Comparative Example 2 contains 50% by weight of the impact copolymer, whereas the prior art requires that this component is present in an amount up to 40% by weight. Furthermore, the composition of comparative example 2 does not contain an ethylene-based polymer as taught by Zacarias. The comparative examples provided in the specification therefore do not correspond to the teachings of Zacarias.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)(II)). As noted above, the comparative examples provided in the specification do not contain a low density polyethylene; no data therefore has been presented from compositions wherein this component is present in an amount outside the claimed range. Applicant therefore has not provided the evidence necessary to demonstrate the criticality of the claimed range.
Finally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The cited examples were all prepared using a single propylene-based elastomer and a single impact copolymer; no evidence has been provided to demonstrate that the allegedly unexpected results may be obtained commensurate in scope with the broad range of compounds that would fall within the scope of the components recited in the instant claims. Applicant’s argument that the claimed invention yields unexpected results therefore is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765